                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

In the Matter of:                                     In Bankruptcy:

TRITON AUTOMATION GROUP, LLC                          Case No. 18-54684-mar
                                                      Chapter 11
                                                      Hon. Mark A. Randon
      Debtor(s)

_________________________________________________________________

        ORDER AUTHORIZING DEBTOR TO EMPLOY COUNSEL

      THIS MATTER having come before the Court on Debtor, Triton

Automation Group, LLC’s Application for Order Authorizing Employment of

Counsel, and it appearing that the assistance of legal counsel is necessary,

compensation having been paid to Clayson, Schneider & Miller, PC (“CSMPC”) and

having been disclosed to the Court, and the Court being satisfied that the firm does

not represent interests adverse to the Debtor’s estate, with respect to the matters upon

which it is to be engaged, and that both firms and with their individual members are

“disinterested persons,” and that the employment of CSMPC is necessary and in the

best interest of the Debtor’s estate, and sufficient notice having been given;

      IT IS HEREBY ORDERED that the application is granted. Debtor is

authorized to employ CSMPC as counsel in accordance with the terms of Debtor’s

application.




  18-54684-mar    Doc 46    Filed 11/28/18   Entered 11/28/18 16:41:04    Page 1 of 2
      IT IS FURTHER ORDERED that, subject to court approval and in

accordance with Section 330(a) of the Bankruptcy Code, compensation will be paid

to CSMPC on an hourly basis plus reimbursement of actual and necessary expenses

incurred by CSMPC. In addition, the Debtor has agreed to pre-fund CSMPC’s

monthly fees up to a monthly pre-fund cap of $5,000.00. This pre-funded amount

will be held in CSMPC’s client trust account, and CSMPC will apply it to its

outstanding fees only after such fees have been approved by this court. These funds

will be held in trust for the Debtor’s estate and this provision will not create or

perfect a security interest in the funds and attorney fees remain subject to the

priorities set forth in 11 U.S.C. §507.

      IT IS FURTHER ORDERED that, upon appropriate application, notice, and

hearing, the Court shall determine the compensation and reimbursement of expenses

to be allowed to CSMPC in accordance with 11 USC §§ 330 and 331 and the

applicable bankruptcy rules.


Signed on November 28, 2018




  18-54684-mar    Doc 46    Filed 11/28/18   Entered 11/28/18 16:41:04   Page 2 of 2
